DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-24, 27-30, and 33-36 (renumbered as 1-12 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 21 and similarly in claims 27 and 33:  

21. (Currently Amended) An apparatus comprising a processor to: 

assemble, in an instruction cache of a graphics processor, a general register file (GRF) message for an instruction to be executed by a plurality of processing cores of the graphics processor; 

hold the GRF message in storage in a data port of the instruction cache until all data necessary to implement the instruction is assembled in the instruction cache; and 

offload a completed GRF message to a secondary storage communicatively coupled to the instruction cache by a data bus comprising at least one flip-flop comprising an even row of latches and an odd row of latches, wherein data is load balanced between the even row of latches and the odd row of latches to sustain a 64B/CLK cycle bus rate.

Further, the combination of the set forth limitations with all the other limitations in the respective independent claims (claims 21, 27, and 33) is not obvious.  Applicant has argued this limitation on page 5, of Applicant’s Remarks filed 3/25/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183